DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 4/19/2021 has been entered into the record.  Claims 1, 6, 14, 15, 24, and 25 are amended.  New claim 26 is presented.  Claims 18-22 are withdrawn.  Claims 2, 3, 9, 13, and 23 are canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-12, 14, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderlande (EP 2650237 A1).
Consider claims 1, 4, 6, and 14.  Vanderlande teaches a method of handling items in at least a semi- automated order fulfillment system having a holding facility, the method comprising:  automated picking (via 21) of a plurality of items from a plurality of source containers (4) located in a storage-and-retrieval system to the holding facility (41), the holding facility having a movable portion (see column 11, lines 32-36), each source container being configured for holding a plurality of items and for storage in the storage-and-retrieval system; picking the plurality of items from the holding facility by a picker (gripping element, see the last line of column 7) to at least two destination containers (6, see fig. 1), wherein at least one item of the plurality of items is an item for a destination container (6 positioned 
Vanderlande does not explicitly teach accessing the at least one storage apparatus by at least two pickers.  It would have been obvious to a person having ordinary skill in the art to modify Vanderlande’s method to access by at least two pickers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Please see MPEP 2144.04(VI)(B).  One would have been motivated to duplicate the picker in order to improve throughput.
Consider claim 5.  Vanderlande teaches accessing the at least one storage apparatus from a plurality of directions (X-Y-Z movement of 21, see fig. 1) for picking to or from the at least one storage apparatus.
Consider claim 7.  Vanderlande teaches that the at least one storage apparatus comprises: at least one of a table (buffer plate 41), a set of shelving, and an array of apertures.
Consider claim 8.  Vanderlande teaches that at least a portion of the holding facility is configured to move dynamically (see column 11, lines 32-36).
Consider claim 10.  Vanderlande teaches automated moving (via 2) of a second source container (another 4) into a position for picking into the holding facility while at least one item is being picked from the holding facility to the destination container.
Consider claim 11.  Vanderlande teaches automated moving (via 3) of a second destination container (another 6) into a position for picking from the holding facility while at least one item is being picked from the source container to the holding facility.
Consider claim 12.  Vanderlande teaches that the picking from the source container to the holding facility is performed by at least one moveable robotic device (21).
Consider claim 24.  Vanderlande teaches that the picking to the destination container comprises:  picking a plurality of ordered items in a defined sequence, including at least one item from the holding facility, wherein the defined sequence is based on at least one characteristic (for example, the sequence of items placed in 6) associated with at least one of the ordered items to be picked to the destination container.
Consider claim 25.  Vanderlande teaches a method of handling items in at least a semi- automated order fulfillment system having a holding facility, the method comprising:  automated picking (via 21) of a plurality of items from a plurality of source containers (4) located in a storage-and-retrieval system to the holding facility (41), the holding facility having a movable portion (see column 11, lines 32-36), each source container being configured for holding a plurality of items and for storage in the storage-and-retrieval system; picking the plurality of items from the holding facility by a picker (gripping element, see the last line of column 7) to at least two destination containers (6, see fig. 1), wherein the at least one source container of the plurality of source containers is moved (via 2) before the items are picked in to the at least two destination containers; and picking to the at least two destination containers (6) a plurality of ordered items in a defined sequence including at least one item of the plurality of items from the holding facility, wherein the defined sequence is based on at least one characteristic associated with at least one of the ordered items to be picked to the destination container (for example, the sequence of items placed in 6).
Vanderlande does not explicitly teach accessing the at least one storage apparatus by at least two pickers.  It would have been obvious to a person having ordinary skill in the art to modify Vanderlande’s method to access by at least two pickers, since it has been held that mere duplication of 
Consider claim 26.  Vanderlande teaches the at least one characteristic including size, weight, fragility and temperature sensitivity (for example, only items which have a weight are picked to the destination container).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderlande (EP 2650237 A1) in view of Folk (US 2013/0110280 A1).
Consider claims 15-17.  Vanderlande teaches that at least one of the at least two pickers is equipped with a gripper (see the last line of column 7), but does not explicitly teach a plurality of grippers as specifically claimed.  Folk teaches a plurality of grippers (7), at least two of which are configured to handle different types of items (see fig. 1), at least one of which is removeably interchangeable with a different type of gripper (see fig. 1 and the end of paragraph [0050]).  It would have been obvious to a person having ordinary skill in the art to modify Vanderlande’s gripper with a plurality of grippers as taught by Folk in order to securely handle differently shaped items.
Response to Arguments
Applicant’s arguments filed 4/19/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach picking a plurality of items from the holding facility by at least two pickers to at least two destination containers.  This argument is not persuasive.  Duplication of Vanderlande’s picker is considered to be obvious in order to improve throughput as stated in the 35 U.S.C. 103 rejection above.
Applicant argues that the prior art does not teach picking items in a defined sequence based on at least one characteristic including size, weight, fragility and temperature sensitivity.  This argument is not persuasive.  Vanderlande’s picking step reads on this broad limitation because Vanderlande’s picker only picks items which have a weight.  It appears Applicant is reading limitations into the claims which .
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015.  The examiner can normally be reached on Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/JONATHAN SNELTING/Primary Examiner, Art Unit 3652